Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Japanese Application DE10 2019 102 167.7 dated 01/29/2019 and applicant has filed a certified copy of this German application on 01/27/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of clamping inserts arranged in mounting openings of the body made of a sintered material”. It is not clear if “a plurality of clamping inserts” are “made of a sintered material” or “the body” is “made of a sintered material”. For the purpose of this examination and based on par. 0008 of the specification (“The clamping inserts consisting of ; the plurality of clamping inserts being made of a sintered material--.
Claims 2-11 are rejected due to dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (US Patent No. 824,394) in view of Bronzino (US Publication No. 2014/0117606).
Regarding claim 1, Warner teaches (reproduced and annotated Figs. 1-3 below) a clamping jaw for clamping of a workpiece (work 5), the clamping jaw comprising a body (body comprises 1 and 4) and a plurality of clamping inserts (2) arranged in mounting openings of the body, wherein the clamping inserts are designed in the form of cylindrical pins (insertion shaft of pins 2 are cylindrical to be inserted into openings of the body) projecting relative to an end surface of the body and inclined relative to a lower base surface of the body with a clamping edge for forcing the clamping inserts into the workpiece (see Figs. 2-3); but Warner does not teach the pins made of a sintered material.

    PNG
    media_image1.png
    915
    619
    media_image1.png
    Greyscale

Bronzino teaches a clamping device with clamping elements 12 and clamping pins 14 produced from a sintered solid carbide material (par. 0046-0047) adapted to produce great impact strength.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Bronzino in device of Warner and make the pins from sintered solid carbide material to increase impact strength of the pins. 
Regarding claim 2, Warner teaches (reproduced and annotated Figs. 1-3 above) center axes of the clamping inserts are inclined at an angle with respect to the base surface of the body to seat the workpiece to top surface of notch of block 4 (col. 2, lines 95-107; col. 4, lines 55-67); but does not teach the angle being of 40° to 60°.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to set the angle of the clamping inserts based on horizontal and vertical force needed to clamp the workpiece.
Regarding claim 3, Warner teaches (reproduced and annotated Figs. 1-3 above) each of the mounting openings is oblique and the mounting openings are arranged next to each other on the end surface of the body (Fig. 1 shows 10 mounting openings next to each other).
Regarding claim 6, Warner teaches (reproduced and annotated Figs. 1-3 above) the mounting openings are designed as oblique blind holes (when body is attached to the vise the oblique hole is blind).
Regarding claim 8, Warner teaches (reproduced and annotated Figs. 1-3 above) each of the plurality of clamping inserts has a flat outer end surface (surface A).
Regarding claim 9, Warner teaches (reproduced and annotated Figs. 1-3 above) the body contains a support surface (surface B) to support the workpiece beneath the clamping inserts.
Regarding claim 10, Warner teaches (reproduced and annotated Figs. 1-3 above) the clamping inserts are arranged in a concave plane (Fig. 3 shows the middle inserts shorter in size to clamp thicker work pieces).
Regarding claim 11, Warner teaches (reproduced and annotated Figs. 1-3 above) the clamping inserts are capable of being arranged one row or a plurality of rows (for same size thickness work pieces).

Claim 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US Publication No. 2002/0050673) in view of Warner and further in view of Bronzino.
Regarding claim 1, Collins teaches (Figs. 1-3) a clamping jaw (see fixed and movable jaw of vise 5) for clamping of a workpiece (abstract: odd-shaped object), the clamping jaw comprising a body (dowels 22; par. 0029: one or more dowels 22 sized to fit closely in plate hole 15 of appropriate length sufficient to extend from the plate hole unthreaded portion to support a work piece on the plate) and a plurality of clamping inserts (22) arranged in mounting openings (plate holes 15) of the body, wherein the clamping inserts are designed in the form of cylindrical pins projecting relative to an end surface of the body (par. 0029: one or more dowels 22 sized to fit closely in plate hole 15 of appropriate length sufficient to extend from the plate hole unthreaded portion to support a work piece on the plate) with a clamping edge for forcing the clamping inserts into the workpiece (see Figs. 2-3); but Warner does not teach the pins made of a sintered material and does not teach the pins being inclined relative to a lower base surface of the body.
Warner teaches (Figs. 1-3) a clamping jaw with a body (1) having plurality of clamping inserts (2) projecting relative to an end surface of the body and inclined relative to a lower base surface of the body to seat the work down to top surface of notch of block 4 (col. 2, lines 95-107; col. 4, lines 55-67).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention make the mounting openings of the body of vise of Collins to make the pins inclined relative to a lower base surface of the body to effectively force the workpiece horizontally and vertically.
Bronzino teaches a clamping device with clamping elements 12 and clamping pins 14 produced from a sintered solid carbide material (par. 0046-0047) adapted to produce great impact strength.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Bronzino in combined device of Collins and Warner and make the pins from sintered solid carbide material to increase impact strength of the pins. 
Regarding claim 4, Collins teaches (Figs. 1-3) the clamping inserts are fastened by pressing g in the mounting openings of the body (par. 0029: the plates comprises one or more dowels 22 sized to fit closely in plate hole 15).
Regarding claim 5, Collins teaches (Figs. 1-3) the clamping inserts are held against the body by a notch made in the body (see 15 and 16 in Fig. 2).
Regarding claim 7, Collins teaches (Figs. 1-3) an ejection hole (16) is provided on each of the mounting openings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/MAHDI H NEJAD/Examiner, Art Unit 3723